Citation Nr: 1110754	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974, and from January 1975 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) issued by the Regional Office (RO) in Waco, Texas.  

In October 2009 the Veteran testified at a travel board hearing conducted at the RO by the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Throughout this appeal the Veteran's threshold claim has essentially pertained to his seeking service connection for rheumatoid arthritis.  A detailed review of the procedural history of this case is here beneficial.

In September 1995 the Veteran submitted a VA Form 21-4138 which included several claimed conditions for which he sought service connection.  In pertinent part, he indicated his desire to be service connected for "Rheumatoid Arthritis (in all joints) July '93."  A March 1996 rating decision issued by the RO shows that nine separate claims were addressed, including seven for entitlement to service connection.  The RO did not separately adjudicate the Veteran's claimed rheumatoid arthritis, nor did it include rheumatoid arthritis as a disorder which was determined to be "NSC" (nonservice-connected).  Instead, in granting service connection for systemic lupus erythematous, the RO indicated that "[t]he conditions claimed by the veteran as arthritis in all joints and corneal ulcers have been considered as secondary to the diagnosis of lupus.  The conditions claimed are included in the 60 percent evaluation granted."  The RO rated the systemic lupus erythematous pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6350.  Subsequently provided notice to the Veteran (one of which is shown to have included a copy of the rating decision), while providing notice of what disorders were service connected, did not provide notice of the claimed disorders which were not.  The provided notice did inform the Veteran of his appellate rights.  The Veteran did not perfect an appeal to this March 1996 rating decision.  

In March 2005, the Veteran again submitted a service connection claim for rheumatoid arthritis.  See VA Form 21-4138.  He was later issued an April 2005 letter, as part of which VA essentially informed him of its duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As part of the letter, the claim was described as one seeking service connection disability compensation benefits for "rheumatoid arthritis throughout body."  

The RO in September 2005 again denied service connection for rheumatoid arthritis.  As was the case in March 1996, the RO indicated that the claimed rheumatic arthritis was "considered part of the evaluation for service connected systemic lupus erythematous."  The RO added that as a result "service connection for rheumatoid arthritis as a separate condition" was denied.  Rheumatoid arthritis was listed in the rating decision under the "NSC" disorders, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5002.  As part of his October 2005 notice of disagreement with this decision, the Veteran claimed that his rheumatic arthritis should be rated separately [apart from his service-connected systemic lupus erythematous], adding that review of his service treatment records would show that he was diagnosed with rheumatoid arthritis before he was diagnosed with lupus.  A later issued statement of the case (SOC), dated in November 2005, included language from a Note associated with Diagnostic Code 6350, indicating that this condition may be evaluated either by combining the evaluations for residuals under the appropriate system, or by evaluating under Diagnostic Code 6350, whichever method results in a higher evaluation.  The SOC noted that "[s]eparating the individual residuals of systemic lupus erythematous would not result in a higher evaluation than the current 60 percent evaluation."  The Veteran thereafter perfected a timely appeal.  

A February 2007 rating decision granted service connection for systemic inflammatory arthritis of the right and left hands; a 30 percent rating was assigned for the right hand and a 20 percent rating was assigned for the left hand.  38 C.F.R. § 4.71a, Diagnostic Code 5218 was utilized for both ratings.  The rating decision also noted that since the systemic inflammatory arthritis of the hands was a progression of the service-connected systemic lupus erythematosus the previously assigned 60 percent rating for the lupus had been stopped, and the RO was now evaluating each condition separately in order not to cause pyramiding of the lupus symptoms, which is prohibited by law in the evaluation of service-connected disabilities.  

A March 2008 rating decision granted service connection for corneal ulcers, assigning a 10 percent rating pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6001.  The Board at this juncture observes that as part of its March 1996 rating decision, the RO had determined that corneal ulcers, like the Veteran's rheumatic arthritis, was considered to be secondary to the diagnosis of lupus and therefore included in the 60 percent evaluation assigned for the service-connected systemic lupus erythematosus.

A March 2008 supplemental SOC (SSOC) also informed the Veteran that his claim for service connection for rheumatoid arthritis was denied, adding that his service-connected systemic lupus erythematous was now being evaluated as systemic inflammatory arthritis so that each joint can be addressed separately.  The SSOC also mentioned that therefore a separate evaluation for rheumatoid arthritis was not warranted and service connection remains denied.  

A June 2009 SSOC also informed the Veteran that his claim for service connection for rheumatoid arthritis was denied, adding that the cited evidence showed continued treatment for multiple joint problems due to systemic inflammatory arthritis secondary to his service-connected systemic lupus erythematous.  The SSOC also informed the Veteran that service connection for rheumatoid arthritis as a condition separate from his service-connected systemic lupus erythematous continued to be denied, in accord with 38 C.F.R. § 4.14 which prohibits separate evaluations of the same manifestations under different diagnoses.  

For the sake of clarity, as it appears from the above exhaustively-discussed procedural history of this issue that the RO has, in essence, already effectively attempted to grant service connection for rheumatoid arthritis, the Board finds the Veteran's claim should be again re-adjudicated by the RO.  The RO should consider and address all of the theories of entitlement to service connection for rheumatoid arthritis the Veteran has, throughout his appeal, alleged.

The Board also notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Veteran has not received notice of this decision.  To comply with the decision in Dingess, the Veteran's claim must be remanded to provide adequate notice as defined by the Court.

In view of the foregoing, the case is REMANDED to the RO for the following:

1.  The RO/AMC must send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess.  

2.  The RO/AMC must then re-adjudicate the Veteran's claim of entitlement to service connection for rheumatoid arthritis.  In so doing, ALL theories of entitlement (to include on direct, secondary, and presumptive bases) need be considered and fully addressed.  If the appeal is denied, the Veteran and his representative should be provided a SSOC which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

After the Veteran and his representative have been given an opportunity to respond to the SSOC and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


